Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

	
	
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:17/129,790, filed on 12/21/2020.
This action has been made NON-FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recites “substantially”.  The term “substantially” is indefinite because the specification lacked some standard for measuring the degrees intended (See MPEP 2173.05(b)).  The examiner suggests removing the term “substantially” from the claim language.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to implementing a browsable catalog of a plurality of art practitioners, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
Providing a global index that comprises a browsable catalog 
Enabling each of the plurality of users to place a request
Retrieving at least one arts practitioner based on the request
Displaying at least one arts practitioner and the physical location
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of implementing a browsable catalog of a plurality of art practitioners is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  
The limitation of implementing a browsable catalog of a plurality of art practitioners, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor). 
 That is, other than reciting “computer generated” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claims are directed to an abstract idea. (Step 2A Prong One: Yes)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as weighting the at least one arts practitioners.  The “processor” in the steps is recited at a high-level of generality (i.e., as a generic computer processor performing a generic computer function based on a rating) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does not include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohar, US 20140280310.
Claim 1:
Gohar discloses a computer-implemented method for implementing a global index1 of a plurality of arts practitioners2 (See Figure 2 & Figure 3 & Abstract which discloses “searching for services desired by a user comprising compiling a database of establishments available for the user to search, the database comprising a profile about each establishment, the profile comprising the establishment's category of services provided, the location and the available appointment days and times for providing the services, and providing a search program operable by a computer processor accessible by a user operating a computer or a mobile device in which the user can search for a service by selecting one or more of a category of service, name of an establishment, a location, or a date and time available for an appointment and the user can confirm an available appointment with an establishment directly from their own computer or mobile device.”), the computer-implemented method comprising:
providing, by a practitioner hunting system with a processor (See Paragraph 0033), the global index (See Figure 2 & Figure 3 & Abstract which discloses “searching for services desired by a user comprising compiling a database of establishments available for the user to search, the database comprising a profile about each establishment, the profile comprising the establishment's category of services provided, the location and the available appointment days and times for providing the services, and providing a search program operable by a computer processor accessible by a user operating a computer or a mobile device in which the user can search for a service by selecting one or more of a category of service, name of an establishment, a location, or a date and time available for an appointment and the user can confirm an available appointment with an establishment directly from their own computer or mobile device.”) that comprises a browsable catalog of the plurality of arts practitioners that allows a plurality of users (See Paragraph 0021 which discloses “Step 1 the user taps the search button 130 to commence a search”) to navigate information associated with the plurality of arts practitioners (See Figure 2, Items 111, 112, 113 & Paragraphs 0033-0037 which discloses “A search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113.”); 
enabling, by the practitioner hunting system with the processor (See Paragraph 0033), each of the plurality of users to navigate the information associated with the plurality of arts practitioners and place a request on one or more communication devices, wherein the request is based on a plurality of parameters, wherein the plurality of parameters comprising an identification of a physical location and a context of the request (See Figure 2; Figure 3 & Paragraphs 0034-0040 which discloses “the user to search, by the plurality of categories 109, the name search (service or company) 104, the location 106, the day 107 and the time 108.”);
retrieving, by the practitioner hunting system with the processor (See Paragraph 0033), at least one arts practitioner from the plurality of arts practitioners using the global index (See Figure 2 & Figure 3 & Abstract which discloses “searching for services desired by a user comprising compiling a database of establishments available for the user to search, the database comprising a profile about each establishment, the profile comprising the establishment's category of services provided, the location and the available appointment days and times for providing the services, and providing a search program operable by a computer processor accessible by a user operating a computer or a mobile device in which the user can search for a service by selecting one or more of a category of service, name of an establishment, a location, or a date and time available for an appointment and the user can confirm an available appointment with an establishment directly from their own computer or mobile device.”) based on the request of each of the plurality of users (See Paragraph 0021 which discloses “Step 1 the user taps the search button 130 to commence a search”), wherein the at least one arts practitioner from the plurality of arts practitioners is retrieved in real-time (See Figure 2, Items 111, 112, 113 & Paragraphs 0033-0037 which discloses “A search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113.”); 
and displaying (See Figure 3), by the practitioner hunting system with the processor (See Paragraph 0033), the at least one arts practitioner (See Figure 2, Items 111, 112, 113 & Paragraphs 0033-0037 which discloses “A search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113.”) and the physical location on the one or more communication devices of the plurality of users (See Paragraph 0021 which discloses “Step 1 the user taps the search button 130 to commence a search”), wherein the at least one arts practitioner and the physical location are displayed in real-time (See Figure 3 & Paragraphs 0039-0041).
Claim 2:
Gohar discloses wherein the computer-implemented method further comprising:
receiving, at the practitioner hunting system with the processor (See Paragraph 0033), from at least one user of the plurality of users a booking request to book the at least one arts practitioner of the plurality of arts practitioners (See Figure 2, Item 105 & Paragraphs 0032-0036); 
receiving, at the practitioner hunting system with the processor (See Paragraph 0033), a confirmation from the at least one arts practitioner of the plurality of arts practitioners and an acceptance from the at least one arts practitioner of the plurality of arts practitioners accepting special instructions of the plurality of users included in the booking request (See Paragraphs 0021-0026 which discloses “user can confirm an available appointment with an establishment”);
and processing, at the practitioner hunting system with the processor (See Paragraph 0033), a payment transaction between the at least one user of the plurality of users and the at least one arts practitioner of the plurality of arts practitioners for finalizing the booking request (See Paragraph 0032 which discloses “appointment checkout and summary page for that time slot. Step 29 is the payment process and at Step 30 the appointment is booked for the user for the chosen time slot.”).
Claim 3:
Gohar discloses weighting, by the practitioner hunting system with the processor (See Paragraph 0033), the at least one arts practitioner of the plurality of arts practitioners based on information reflective of affinity of the at least one user of the plurality of users for corresponding arts practitioner, such that at least some of the plurality of arts practitioners are weighted differently than others, wherein the amounts by which the at least one arts practitioner is weighted influences a likelihood that the at least one arts practitioner will be selected to recommend to the plurality of users, wherein weighting the at least one arts practitioner by an amount that depends upon an explicit rating by the corresponding user of the plurality of users (See Figure 2, Item 123; 124; 125 & Paragraph 0038 which discloses “a rating of the company, which can be zero to 5 stars”).
Claim 4:
Gohar discloses integrating, by the practitioner hunting system with the processor (See Paragraph 0033), at least one mapping module (See Figure 3 & Paragraphs 0036-0041 which discloses a search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113) with the global index (See Figure 2 & Figure 3 & Abstract which discloses “searching for services desired by a user comprising compiling a database of establishments available for the user to search, the database comprising a profile about each establishment, the profile comprising the establishment's category of services provided, the location and the available appointment days and times for providing the services, and providing a search program operable by a computer processor accessible by a user operating a computer or a mobile device in which the user can search for a service by selecting one or more of a category of service, name of an establishment, a location, or a date and time available for an appointment and the user can confirm an available appointment with an establishment directly from their own computer or mobile device.”) for enabling each of the plurality of users to navigate the information associated with the plurality of arts practitioners directly to the physical location on at least one map of the at least one mapping module (See Figure 3 & Paragraphs 0036-0041 which discloses a search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113).
Claim 5:
Gohar discloses wherein the computer- implemented method further comprising:
receiving, at the practitioner hunting system with the processor (See Paragraph 0033), a registration (See Figure 15) of the at least one arts practitioner of the plurality of arts practitioners at the global index (See Figure 2 & Figure 3 & Abstract & Paragraph 0033-0038 which discloses “searching for services desired by a user comprising compiling a database of establishments available for the user to search, the database comprising a profile about each establishment, the profile comprising the establishment's category of services provided, the location and the available appointment days and times for providing the services, and providing a search program operable by a computer processor accessible by a user operating a computer or a mobile device in which the user can search for a service by selecting one or more of a category of service, name of an establishment, a location, or a date and time available for an appointment and the user can confirm an available appointment with an establishment directly from their own computer or mobile device.”);
receiving, at the practitioner hunting system with the processor (See Paragraph 0033), product/service information (See Paragraph 0033-0038 which discloses a plurality of category buttons 109 to easily search by category) of the at least one arts practitioner of the plurality of arts practitioners (See Paragraphs 0033- 0038 which discloses a search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113);
receiving, at the practitioner hunting system with the processor (See Paragraph 0033), local service settings (See Paragraphs 0011; 0040-0042) of the at least one arts practitioner of the plurality of arts practitioners (See Paragraphs 0033- 0038 which discloses a search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113); and
updating, at the practitioner hunting system with the processor (See Paragraph 0033), a status of the product/service information and the local service settings (See Paragraphs 0011; 0040-0042) of the at least one arts practitioner of the plurality of arts practitioners (See Figure 2; Figure 3 & Paragraphs 0033- 0038 which discloses a search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113).
Claim 6:
Gohar discloses wherein the global index corresponds to a global chart that has substantially all information (See Figure 2 & Figure 3 & Abstract which discloses “searching for services desired by a user comprising compiling a database of establishments available for the user to search, the database comprising a profile about each establishment, the profile comprising the establishment's category of services provided, the location and the available appointment days and times for providing the services, and providing a search program operable by a computer processor accessible by a user operating a computer or a mobile device in which the user can search for a service by selecting one or more of a category of service, name of an establishment, a location, or a date and time available for an appointment and the user can confirm an available appointment with an establishment directly from their own computer or mobile device.”) associated with the plurality of arts practitioners (See Paragraphs 0033- 0038 which discloses a search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113).
Claim 7:
Gohar discloses wherein the context of the request comprises at least one of type of product/service information (See Paragraph 0034 which discloses a plurality of category buttons 109 to easily search by category), type of the plurality of arts practitioners (See Paragraph 0036 which discloses a search by name 104 for `yoga` has been made by using search tab 105. 25 search results have come up for yoga in Santa Monica, Calif. 127. There is a map tab 110. Three results for Yoga Studios are shown, Yoga Studio 1, 111, Yoga Studio 2, 112 and Yoga Studio 3, 113), type of at least one mapping module (See Figure 3 & Paragraph 0039-0041), experience of the plurality of arts practitioners (See Figure 2, Item 111 & Paragraph 0041 which disclose the ability to click on the company’s profile which shares additional information about the company such as an “About Us” section which normally includes a company’s experience), a user profile (See Paragraph 0009-0010 which discloses a user has signed up and logged onto the platform, which is equivalent to a “user profile”) and an explicit rating of the plurality of arts practitioners (See Figure 2, Item 123; 124; 125 & Paragraph 0038).
Claims 8-14
Claims 8-14 are rejected on the same basis as claims 1-7.
Claim 15:
Claim 15 is rejected on the same basis as claim 1.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140280310 involves compiling a database of establishments available for a user to search, where the database comprises a profile about each establishment. A search program operable by a computer processor accessible by a user operating a computer or a mobile device is provided, where the user searches a service in the search program by selecting a category of service, name of an establishment, a location, or a date and time available for an appointment.
US 9342559 discloses receiving a search query from a user device; identify a set of organizations that offer services relevant to the search query; generate first scores for the set of organizations using a first scoring function; generate a document that includes information identifying the set of organizations based on the first scores; provide the document to the user device; receive, based on providing the document to the user device, information indicating a selection of one of the set of organizations as a selected organization; identify a set of service providers, associated with the selected organization, that offer the services relevant to the search query.
US 20130339157 involves receiving a request from device associated with a service provider (120A,120B) by device associated with a service promoter. Booking records associated with provider are analyzed via processor. A booking volume forecast of service offers and an amount of funds to be provided by promoter to provider are determined based on analysis of booking records. A financing transaction is executed between promoter and provider. Determined amount of funds is transmitted by promoter to provider in exchange for promoting service offers for services on computer user interface.
US 20120179499 discloses an Internet-based reservation system for service appointments. More specifically, the present invention is a method and system for a reservation system capable of handling requests to book appointments for a service selected from multiple categories of services.
US 20180330295 discloses a rent schedule management unit configured to receive cooking studio rental information from a renter, to receive a cooking studio rental application from a cooking expert, and to generate a rent schedule for a cooking studio based on the received rental information and rental application;
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets the Applicant’s “global index” as being the same as the prior art reference’s “database”.
        2 The Applicant discloses the following: “The plurality of arts practitioners 108 include but may not be limited to recording studios, art studios, songwriters, certified music producers, and audio engineers. In an example, a user U1 searches for the recording studios on the global index through a communication device D1 (let's say a smartphone) at home. In another15 example, a user U2 searches for the art studios on the global index through a 
        communication device D2 (let's say a desktop computer) at home. In yet another example, a user U3 searches for the songwriters on the global index through a communication device D3 (let's say a tablet) while travelling.”.